Title: To Thomas Jefferson from John Wilson, 25 October 1808
From: Wilson, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Steubenville 25th Oct 1808.Ohio
                  
                  The purpose of my letter is acquainting your excellency, that there will be anumber of our republican friends in congress who will make application for the receivers office of Steubenville in my behalf—you will perceive that there is no republican from this town has made application but myself. accepting Peter Wilson he is extremely deaf. & has been clerk a number of years in that office previous, and of course must be acquaint with the transactions carried on there—provided this should meet your excellencys approbation, you shall have ample security for my due performance, as I reside in this town and has been always a decided friend to our present adminstration—& from the information you will receive from the members in congress in my behalf—I am persuaded you will have no personal objection,—with Esteem I am
                  Your Most Obedient & Very Humble Serveant
                  
                     John Wilson 
                     
                  
               